UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Asia Pacific Equity Fund Semiannual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 20 Shareholder meeting results 38 Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Targeting stocks of growing companies in dynamic markets The opportunities for growth in Asian markets are substantial. In 2010, the United States’s GDP grew at a rate of 2.7%; meanwhile, Singapore, Taiwan, Thailand, the Philippines, China, and India all saw their economies expand at a rate of 7%–10%, or more. Putnam Asia Pacific Equity Fund seeks to harness the growth potential of Asian and Pacific Basin companies, which are among the fastest growing in the world today. In fact, Asia-Pacific companies, as measured by the MSCI All Country Asia Pacific Index, have outperformed the U.S. companies in the S&P 500 Index in 9 of the past 10 calendar years. To capitalize on these opportunities, the fund’s manager seeks a mix of high-growth companies from emerging markets and more established companies from developed nations. This flexible approach allows the fund to invest in companies of all sizes from a range of industries, from established and familiar brands to up-and-coming companies in rapidly growing emerging economies. Because many Asia-Pacific companies are not covered by Wall Street analysts, having access to timely, accurate information is crucial. Putnam has been investing in international securities for more than 30 years, and has been managing emerging-market portfolios for more than 10 years. The fund’s manager is supported by a team of research analysts and specialists in Putnam’s global asset allocation, emerging-market debt, and currency investment areas. Source: CIA World Factbook, 2011. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The fund invests in fewer issuers or concentrates its investments by region or sector, and involves more risk than a fund that invests more broadly. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. The use of short selling may result in losses if the securities appreciate in value. Strong historical results The MSCI All Country Asia ex Japan Index (ND), a measure of stock market performance in Asia and the Pacific Basin, excluding Japan, has outperformed U.S. stocks in 9 of the past 10 years, in some cases by sizable margins. 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10-11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI All Country Asia ex Japan Index (ND) replaces the MSCI All Country Asia Pacific Index (ND) as the primary benchmark for this fund because, in Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by thefund. 4 Interview with your fund’s portfolio manager Daniel J. Graña, CFA What drove Putnam Asia Pacific Equity Fund’s results for the semiannual period? In what was a challenging period for markets across the Asia-Pacific region and around the globe, the fund underperformed its benchmark and Lipper peer group average. The slowdown in the United States and other economies, and renewed fears over European sovereign debt, weighed heavily on most equity markets across Asia and contributed to the portfolio’s underperformance. Additionally, investor concern regarding China’s economic growth and the threat of sustained high inflation led to underperformance among our Chinese holdings. At the start of 2011, markets were concerned that inflation in China might become elevated and grow worse throughout the year. We believed that view was incorrect, and we expected inflation would peak by mid summer. Recent macro indicators have pointed to a peak in inflation during July, which would prove supportive for Asia-Pacific markets, as many regions are tied to China’s economy. Investors became convinced that China would experience a hard landing — that is, China’s economy would shift from rapid to slow growth as a result of the central bank’s effort to slow inflation. Contrary to this concern, we believe a soft landing is the most probable outcome for China, particularly as we see central banks in the region on the verge of loosening policies to support growth. Many Asian stocks also underperformed due to broad market concerns over slower developed-market growth, the possibility of a renewed U.S. recession, and European sovereign woes — not necessarily due to company-specific issues. In this market environment, cash and hyper-defensive stocks have performed better, which hurt our more cyclically tilted portfolio. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. 5 The fund changed benchmarks on July 1, 2011. What was the reason for this change? The fund changed its investment policy to gain greater exposure to developing Asia-Pacific markets, which have significantly outperformed the Asia-Pacific “with Japan” market since the fund’s inception. This change is unrelated to, and predates the tragic natural and nuclear disasters that affected Japan beginning in March 2011. I believe the repositioning of the fund will allow shareholders to benefit from the higher return potential that these developing Asia-Pacific markets may continue to offer. How did other Asian stock markets perform during the period? The China inflation story and the European debt crisis story had a similar impact on markets across the region, and markets suffered as a result during the period. “Black swan” events [events of major impact that are difficult to predict] , by their very nature, are supposed to take place once in a lifetime. This summer, markets experienced the second Black swan in three years, which is rare and hard to predict. The other such event occurred during the financial crisis of 2008. Fortunately, in October the market regained approximately two thirds of what was lost in the August–September time frame. The run-up in October was due, in part, to the overreaction we experienced in August and September. Which holdings helped performance? Samsung Electronics , an overweight position, was the top contributor for the period. The Korea-based company has a competitive advantage in many different industries, including mobile devices, memory technology, and household appliances, including televisions. As the market for smartphones broadens, we believe that Samsung offers a superior lineup of low- and medium-priced smartphones compared with its peers and will be one of the dominant players in that space. The value of Samsung shares appreciated when investors realized that it has significant competitive advantages as the cell phone industry goes through these transitions. Country/territory allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 China Sanshui Cement Group , another overweight position, involves both cyclical and secular elements. The cyclical aspect is dependent on a soft-landing scenario in China. Cement is an essential resource for China to build out its infrastructure. Despite the downturn in Chinese cement companies over the summer, China Sanshui has emerged as gaining market share. As the Chinese government cracks down on its more heavily polluting industries, smaller industry players are being phased out. As this consolidation occurs, China Sanshui stands to benefit, and we believe it will experience pricing power as a result. The portfolio’s performance was also helped by being underweight HTC , a Taiwan-based maker of smartphones. HTC shares suffered over the period as Apple won a U.S. International Trade Commission ruling in a patent-infringement case targeting HTC’s Android-based phone. HTC was found to have infringed on two of ten Apple patents originally asserted in the case. Which stocks detracted from results? China WindPower , an out-of-benchmark position, held back returns. Fears of overcapacity in windpower generation and grid-connection issues more broadly caused the stock to underperform. We do not share the market’s concerns, as company management has been careful to plan new capacity to avoid these problems. Additionally, concerns over access to, and cost of, debt financing for the company’s significant pipeline of projects have also been raised. However, the company has secured long-term funding from multinational organizations, such as the International Finance Corporation and the Asian Development Bank, supporting the firm. We maintain our position in the stock. AsiaInfo-Linkage detracted from performance, as investor perception of risk to holding shares This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 of U.S.-listed China-based companies increased after Longtop came under allegations of fraud during the period. Chinese telecommunications IT spending is low by global standards, and the current market under-appreciates the growth of the industry. AsiaInfo is a beneficiary of this under-appreciation. Moreover, insights from regional Chinese telecommunications companies highlight potential international opportunities in Southeast Asia, which would also benefit the company. China National Materials , an overweight position, also detracted from results. The company is a cement and cement equipment manufacturer based primarily in western China. The stock’s performance was hurt by the downturn in Chinese cement companies. What is your investment process, and how do you uncover opportunities for the fund? We employ both top-down and bottom-up fundamental analysis in selecting stocks for the portfolio. We examine country factors, such as economic policy, political changes, corporate governance, regulatory environments, and position in the economic cycle. We then combine this analysis with a bottom-up stock view. We try to deliver consistent outperformance by blending multiple sources of alpha, or outperformance versus the benchmark on a risk-adjusted basis. Our belief is that we can add value to the portfolio by combining insightful fundamental research and macroeconomic perspective. This combination allows us to better evaluate the attractiveness of individual company business models within the context of local and global market influences. We believe our balanced approach will result in the most efficient use of our risk budget while generating more consistent returns over the long term. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings will vary over time. 8 What is your outlook for Asia-Pacific markets and the fund? The long-term story for the Asia-Pacific region remains intact, and we believe the region will continue to grow faster than developed markets. As market penetration for a variety of industries — from automobiles and mobile phones to mortgages — is relatively low across Asia-Pacific markets, we believe that there is a long runway for these markets to fulfill their potential as their populations gain in wealth and enjoy much improved access to credit. Overall, companies across the region have recently been faster growing and more profitable than their developed-market peers, which bodes well, in our opinion, for long-term investment opportunities. Given the European debt problems and the United States’s economic challenges, however, we continue to monitor the financial health of the U.S. and European economies, both of which are important sources of demand for Asia. While we view growth in Asia as increasingly self-sustaining, global demand remains an important source of growth in the region. I remain confident that our commitment to research-driven, bottom-up stock selection and top-down macroeconomic analysis will continue to serve our investors well. Thank you, Daniel, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Daniel J. Graña has an M.B.A. from Kellogg School of Management at Northwestern University and two B.S. degrees from the Massachusetts Institute of Technology. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1993. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 12.39% 5.93% 10.30% 7.30% 10.37% 10.37% 11.03% 7.17% 11.70% 13.08% Annual average 5.02 2.45 4.20 3.00 4.22 4.22 4.49 2.95 4.75 5.29 1 year –13.30 –18.29 –14.00 –18.11 –13.93 –14.75 –13.72 –16.75 –13.52 –13.07 6 months –21.15 –25.67 –21.46 –25.38 –21.43 –22.21 –21.37 –24.13 –21.28 –21.04 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 10/31/11 Lipper Pacific Region MSCI All Country Asia MSCI All Country ex Japan Funds ex Japan Index (ND) Asia Pacific Index (ND) category average* Life of fund 32.57% 22.68% 31.86% Annual average 12.55 8.95 12.00 1 year –6.76 –3.41 –7.99 6 months –14.59 –11.33 –15.92 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Putnam Management has recently undertaken a review of the fund’s benchmark. The MSCI All Country Asia ex Japan Index (ND) replaces the MSCI All Country Asia Pacific Index (ND) as the primary benchmark for this fund because, in Putnam Management’s opinion, the securities tracked by this index more accurately reflect the types of securities that generally will be held by the fund. * Over the 6-month, 1-year, and life-of-fund periods ended 10/31/11, there were 91, 80, and 56 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 10/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $13.00 $13.79 $12.91 $12.88 $12.96 $13.43 $12.97 $13.02 10/31/11 10.25 10.88 10.14 10.12 10.19 10.56 10.21 10.28 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) (6/12/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund –4.17% –9.68% –5.91% –8.50% –5.88% –5.88% –5.32% –8.61% –4.71% –3.64% Annual average –1.84 –4.33 –2.62 –3.79 –2.60 –2.60 –2.35 –3.84 –2.08 –1.60 1 year –23.43 –27.81 –24.06 –27.68 –24.02 –24.74 –23.84 –26.48 –23.65 –23.29 6 months –30.14 –34.14 –30.47 –33.94 –30.46 –31.15 –30.37 –32.79 –30.26 –30.09 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Net expenses for the fiscal year ended 4/30/11* 1.72% 2.47% 2.47% 2.22% 1.97% 1.47% Total annual operating expenses for the fiscal year ended 4/30/11 3.53% 4.28% 4.28% 4.03% 3.78% 3.28% Annualized expense ratio for the six-month period ended 10/31/11† 1.64% 2.39% 2.39% 2.14% 1.89% 1.39% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 8/30/12. † Includes a decrease of 0.07% from annualizing the performance fee adjustment for the six months ended 10/31/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.37 $10.73 $10.73 $9.61 $8.49 $6.25 Ending value (after expenses) $788.50 $785.40 $785.70 $786.30 $787.20 $789.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $8.31 $12.09 $12.09 $10.84 $9.58 $7.05 Ending value (after expenses) $1,016.89 $1,013.12 $1,013.12 $1,014.38 $1,015.63 $1,018.15 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI AC (All Country) Asia ex Japan Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of Asia, excluding Japan. MSCI AC (All Country) Asia Pacific Index (ND) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed and emerging markets in the Pacific region. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 16 including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, both of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management 17 fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 3rd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of 18 the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the 2nd quartile of its Lipper Inc. peer group (Lipper Pacific Region Funds) for the one-year period ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds). Over this one-year period, there were 46 funds in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 20 The fund’s portfolio 10/31/11 (Unaudited) COMMON STOCKS (96.0%)* Shares Value Airlines (1.0%) Cebu Air, Inc. (Philippines) 41,950 $74,646 Auto components (3.3%) Apollo Tyres, Ltd. (India) 52,948 62,183 Hankook Tire Co., Ltd. (South Korea) 1,830 73,349 Hyundai Mobis (South Korea) 408 117,723 Automobiles (1.5%) Kia Motors Corp. (South Korea) 1,786 115,424 Capital markets (0.8%) Yuanta Financial Holding Co., Ltd. (Taiwan) 110,264 62,907 Chemicals (1.5%) Formosa Chemicals & Fibre Corp. (Taiwan) 22,000 63,185 OCI Co., Ltd. (South Korea) 267 54,881 Commercial banks (24.6%) Agricultural Bank of China, Ltd. (China) 325,000 143,178 China Construction Bank Corp. (China) 577,000 419,411 China Merchants Bank Co., Ltd. (China) 24,500 48,313 DBS Group Holdings, Ltd. (Singapore) 21,000 204,863 Industrial and Commercial Bank of China, Ltd. (China) 602,000 369,609 Industrial Bank of Korea (IBK) (South Korea) 11,340 147,923 Kasikornbank PCL NVDR (Thailand) 24,200 96,229 KB Financial Group, Inc. (South Korea) 4,409 172,349 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 96,000 71,716 Shinhan Financial Group Co., Ltd. (South Korea) 2,598 101,896 United Overseas Bank, Ltd. (Singapore) 7,000 94,868 Commercial services and supplies (0.7%) KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 2,010 55,256 Communications equipment (1.3%) HTC Corp. (Taiwan) 2,000 44,473 Wistron NeWeb Corp. (Taiwan) 22,049 51,467 Computers and peripherals (0.7%) Lenovo Group, Ltd. (China) 84,000 56,505 Construction and engineering (2.1%) Daelim Industrial Co., Ltd. (South Korea) 1,067 92,553 KEPCO Engineering & Construction Co., Inc. (South Korea) 1,208 69,847 Construction materials (5.3%) Asia Cement Corp. (Taiwan) 51,000 61,401 BBMG Corp. (China) 89,500 76,052 China National Building Material Co., Ltd. (China) 82,000 105,107 China Shanshui Cement Group, Ltd. (China) 88,000 65,654 Siam Cement PCL NVDR (Thailand) 9,500 95,958 21 COMMON STOCKS (96.0%)* cont. Shares Value Diversified financial services (—%) BGP Holdings PLC (Malta) F 132,965 $185 Electrical equipment (0.8%) Harbin Power Equipment Co., Ltd. (China) 64,000 64,467 Electronic equipment, instruments, and components (5.1%) Hollysys Automation Technologies, Ltd. (China) † 9,086 79,048 Hon Hai Precision Industry Co., Ltd. (Taiwan) 57,600 158,530 Tripod Technology Corp. (Taiwan) 25,530 66,843 Unimicron Technology Corp. (Taiwan) 65,000 83,727 Food products (1.2%) Zhongpin, Inc. (China) † 10,016 92,448 Hotels, restaurants, and leisure (4.2%) Genting Bhd (Malaysia) 39,400 137,308 Home Inns & Hotels Management, Inc. ADR (China) † 3,241 110,713 SJM Holdings, Ltd. (Hong Kong) 41,000 69,340 Household durables (1.1%) Skyworth Digital Holdings, Ltd. (China) 166,000 85,486 Independent power producers and energy traders (1.0%) China Power New Energy Development Co., Ltd. (China) † 296,000 12,371 China WindPower Group, Ltd. (China) † 1,400,000 63,532 Industrial conglomerates (1.5%) Keppel Corp., Ltd. (Singapore) 15,400 115,077 Internet software and services (2.3%) SouFun Holdings, Ltd. ADR (China) 2,651 33,827 Tencent Holdings, Ltd. (China) 6,100 139,720 Machinery (4.8%) BHI Co., Ltd. (South Korea) 4,189 56,300 China National Materials Co., Ltd. (China) 185,000 91,016 Lonking Holdings, Ltd. (China) 155,000 59,704 Samsung Heavy Industries Co., Ltd. (South Korea) 2,430 74,745 SembCorp Marine, Ltd. (Singapore) 26,000 85,997 Media (1.3%) Television Broadcasts, Ltd. (Hong Kong) 17,000 97,647 Metals and mining (2.6%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 2,200 88,572 Sterlite Industries (India), Ltd. (India) 18,483 47,453 Sterlite Industries (India), Ltd. ADR (India) 5,800 59,856 Multiline retail (1.8%) Hyundai Department Store Co., Ltd. (South Korea) 478 68,394 PCD Stores Group, Ltd. (China) 446,000 66,657 22 COMMON STOCKS (96.0%)* cont. Shares Value Oil, gas, and consumable fuels (3.7%) CNOOC, Ltd. (China) 111,000 $209,799 Straits Asia Resources, Ltd. (Singapore) 37,000 69,245 Real estate management and development (7.3%) Asian Property Development PCL (Thailand) 276,600 40,478 C C Land Holdings, Ltd. (China) 279,000 65,288 Cheung Kong Holdings, Ltd. (Hong Kong) 6,000 74,501 China Overseas Land & Investment, Ltd. (China) 28,000 50,703 Guangzhou R&F Properties Co., Ltd. (China) 90,400 86,905 Henderson Land Development Co., Ltd. (Hong Kong) 21,000 113,571 Midland Holdings, Ltd. (Hong Kong) 80,000 38,858 New World Development Co., Ltd. (Hong Kong) 67,000 70,573 New World Development Co., Ltd. (Rights) (Hong Kong) 33,500 11,428 Semiconductors and semiconductor equipment (8.9%) Samsung Electronics Co., Ltd. (South Korea) 671 582,047 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 38,000 92,675 Software (2.4%) AsiaInfo-Linkage, Inc. (China) † 9,311 93,296 Perfect World Co., Ltd. ADR (China) † 6,689 87,024 Thrifts and mortgage finance (1.5%) LIC Housing Finance, Ltd. (India) 24,640 117,529 Trading companies and distributors (0.8%) Noble Group, Ltd. (Hong Kong) 47,000 57,227 Wireless telecommunication services (0.9%) Bharti Airtel, Ltd. (India) 8,785 70,347 Total common stocks (cost $8,637,770) SHORT-TERM INVESTMENTS (2.8%)* Shares Value Putnam Money Market Liquidity Fund 0.05% e 212,185 $212,185 Total short-term investments (cost $212,185) TOTAL INVESTMENTS Total investments (cost $8,849,955) Key to holding’s abbreviations ADR American Depository Receipts NVDR Non-voting Depository Receipt Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $7,612,225. † Non-income-producing security. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 23 F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 36.9% Thailand 3.1% South Korea 23.7 United States 2.8 Taiwan 9.1 Indonesia 2.1 Singapore 7.6 Malaysia 1.8 Hong Kong 7.1 Philippines 1.0 India 4.8 Total 100.0% ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $110,713 $893,511 $— Consumer staples 92,448 — — Energy — 279,044 — Financials — 2,591,668 11,613 Industrials — 896,835 — Information technology 293,195 1,275,987 — Materials 148,428 569,691 — Telecommunication services — 70,347 — Utilities — 75,903 — Total common stocks Short-term investments 212,185 — — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 24 Statement of assets and liabilities 10/31/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $8,637,770) $7,309,383 Affiliated issuers (identified cost $212,185) (Notes 1 and 6) 212,185 Foreign currency (cost $12,407) (Note 1) 12,619 Dividends, interest and other receivables 2,815 Foreign tax reclaim 371 Receivable for shares of the fund sold 18,170 Receivable for investments sold 82,557 Receivable from Manager (Note 2) 21,611 Total assets LIABILITIES Payable for investor servicing fees (Note 2) 1,379 Payable for custodian fees 11,380 Payable for Trustee compensation and expenses (Note 2) 276 Payable for administrative services (Note 2) 32 Payable for distribution fees (Note 2) 1,676 Payable for auditing fees 24,370 Payable for reports to shareholders 7,285 Other accrued expenses 1,088 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $7,952,639 Undistributed net investment income (Note 1) 35,791 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 951,714 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (1,327,919) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($6,602,654 divided by 644,167 shares) $10.25 Offering price per class A share (100/94.25 of $10.25)* $10.88 Net asset value and offering price per class B share ($161,583 divided by 15,929 shares)** $10.14 Net asset value and offering price per class C share ($247,049 divided by 24,415 shares)** $10.12 Net asset value and redemption price per class M share ($38,724 divided by 3,800 shares) $10.19 Offering price per class M share (100/96.50 of $10.19)* $10.56 Net asset value, offering price and redemption price per class R share ($62,838 divided by 6,154 shares) $10.21 Net asset value, offering price and redemption price per class Y share ($499,377 divided by 48,590 shares) $10.28 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 25 Statement of operations Six months ended 10/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $12,516) $120,210 Interest (including interest income of $116 from investments in affiliated issuers) (Note 6) 116 Securities lending (Note 1) 492 Total investment income EXPENSES Compensation of Manager (Note 2) 38,388 Investor servicing fees (Note 2) 14,660 Custodian fees (Note 2) 17,379 Trustee compensation and expenses (Note 2) 296 Administrative services (Note 2) 110 Distribution fees — Class A (Note 2) 9,704 Distribution fees — Class B (Note 2) 951 Distribution fees — Class C (Note 2) 1,283 Distribution fees — Class M (Note 2) 156 Distribution fees — Class R (Note 2) 164 Reports to shareholders 10,600 Auditing 26,822 Legal 6,909 Other 1,345 Fees waived and reimbursed by Manager (Note 2) (54,520) Total expenses Expense reduction (Note 2) (1,370) Net expenses Net investment income Net realized gain on investments (net of foreign tax of $1,237) (Notes 1 and 3) 569,900 Net realized gain on swap contracts (Note 1) 1,246 Net realized loss on foreign currency transactions (Note 1) (16,913) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (676) Net unrealized depreciation of investments and swap contracts during the period (2,763,743) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 26 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended Year ended 10/31/11* 4/30/11 Operations: Net investment income $47,941 $53,574 Net realized gain on investments and foreign currency transactions 554,233 538,682 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (2,764,419) 767,503 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (72,968) Class B — (757) Class C — (921) Class M — (101) Class R — (386) Class Y — (5,859) Net realized short-term gain on investments Class A — (290,637) Class B — (7,738) Class C — (6,182) Class M — (832) Class R — (1,592) Class Y — (18,860) From net realized long-term gain on investments Class A — (46,378) Class B — (1,235) Class C — (986) Class M — (133) Class R — (254) Class Y — (3,009) Redemption fees (Note 1) 377 5,602 Increase (decrease) from capital share transactions (Note 4) (826,315) 2,132,251 Total increase (decrease) in net assets NET ASSETS Beginning of period 10,600,408 7,561,624 End of period (including undistributed net investment income of $35,791 and distributions in excess of net investment income of $12,150, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 27 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized From of expenses of net investment Net asset value, and unrealized Total from From net realized Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment gain Total Redemption Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income on investments distributions fees end of period value (%) b (in thousands) (%) c,d netassets (%) c (%) Class A October 31, 2011** .06 (2.81) — e * .83* .56* 87* April 30, 2011 .08 1.89 (.12) (.55) .01 1.72 .65 87 April 30, 2010† .02 2.12 (.11) (.34) — e * 1.60* .20* 106* Class B October 31, 2011** .02 (2.79) — e * 1.20* .18* 87* April 30, 2011 (.01) 1.87 (.05) (.55) .01 2.47 (.09) 87 April 30, 2010† (.05) 2.11 (.08) (.34) — e * 2.27* (.48)* 106* Class C October 31, 2011** .02 (2.78) — e * 1.20* .17* 87* April 30, 2011 (.01) 1.87 (.07) (.55) .01 2.47 (.06) 87 April 30, 2010† (.06) 2.11 (.08) (.34) — e * 77 2.27* (.53)* 106* Class M October 31, 2011** .03 (2.80) — e * 1.08* .28* 87* April 30, 2011 .02 1.88 (.06) (.55) .01 48 2.22 .20 87 April 30, 2010† (.03) 2.12 (.09) (.34) — e * 21 2.04* (.28)* 106* Class R October 31, 2011** .04 (2.80) — e * .95* .40* 87* April 30, 2011 .05 1.88 (.11) (.55) .01 64 1.97 .43 87 April 30, 2010† (.01) 2.12 (.08) (.34) — e * 15 1.82* (.11)* 106* Class Y October 31, 2011** .08 (2.82) — e * .70* .68* 87* April 30, 2011 .12 1.89 (.15) (.55) .01 1.47 .95 87 April 30, 2010† .05 2.11 (.12) (.34) — e * 1.38* .42* 106* * Not annualized. ** Unaudited. † For the period June 12, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Reflects an involuntary contractual expense limitation in effect during the period. For the period ended October 31, 2011, the amount also includes the waiver, by Putnam Management, of certain proxy-related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2011 0.62% April 30, 2011 1.81 April 30, 2010 2.36 d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 28 29 Notes to financial statements 10/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Asia Pacific Equity Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek long term capital appreciation by investing mainly in equity securities (growth and value stocks or both) of Asian or Pacific Basin companies of any size that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through October 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 30 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period 31 end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of total return swap contracts was minimal. E) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. F) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. G) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. H) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. I) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise 32 tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $8,873,790, resulting in gross unrealized appreciation and depreciation of $255,511 and $1,607,733, respectively, or net unrealized depreciation of $1,352,222. J) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. K) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 1.080% of the first $5 billion, 1.030% of the next $5 billion, 0.980% of the next $10 billion, 0.930% of the next $10 billion, 0.880% of the next $50 billion, 0.860% of the next $50 billion, 0.850% of the next $100 billion, 0.845% of any excess thereafter. In addition, beginning with the fund’s thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI All Country Asia ex Japan Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.21%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Before July 1, 2011, the fund’s benchmark index was the MSCI All Country Asia Pacific Index (Net Dividends). Because the performance adjustment is based on a rolling thirty-six month performance period (or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed), there is a transition period during which the fund’s performance is compared to a composite index that reflects the performance of the previous index (MSCI All Country Asia Pacific Index (Net Dividends)) for the portion of the performance period 33 before July 1, 2011, and the performance of the new index (MSCI All Country Asia ex Japan Index (Net Dividends)) for the remainder of the period. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.47% of the fund’s average net assets before a decrease of $3,098 (0.04% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through August 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $54,353 as a result of this limit. Putnam Management has also agreed to reimburse the fund for certain proxy-related costs. This amounted to $167 for the period. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1 under the expense offset arrangements and by $1,369 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $5, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning 34 the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,202 and $15 from the sale of classA and classM shares, respectively, and received $611 and $41 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,562,035 and $8,058,189, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/11 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 34,849 $412,003 214,336 $2,619,850 Shares issued in connection with reinvestment of distributions — — 32,836 403,884 34,849 412,003 247,172 3,023,734 Shares repurchased (102,075) (1,164,660) (125,906) (1,480,141) Net increase (decrease) Six months ended 10/31/11 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 833 $9,279 16,843 $203,809 Shares issued in connection with reinvestment of distributions — — 790 9,673 833 9,279 17,633 213,482 Shares repurchased (2,171) (23,067) (14,538) (175,947) Net increase (decrease) 35 Six months ended 10/31/11 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 5,626 $61,324 16,082 $196,966 Shares issued in connection with reinvestment of distributions — — 419 5,125 5,626 61,324 16,501 202,091 Shares repurchased (2,701) (30,620) (1,662) (20,475) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 263 $2,837 2,313 $28,235 Shares issued in connection with reinvestment of distributions — — 87 1,066 263 2,837 2,400 29,301 Shares repurchased (197) (2,360) (510) (5,560) Net increase 66 Six months ended 10/31/11 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 1,655 $19,233 3,547 $42,876 Shares issued in connection with reinvestment of distributions — — 182 2,232 1,655 19,233 3,729 45,108 Shares repurchased (472) (5,169) (67) (826) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 12,508 $133,222 29,967 $371,142 Shares issued in connection with reinvestment of distributions — — 2,252 27,728 12,508 133,222 32,219 398,870 Shares repurchased (20,787) (238,337) (8,137) (97,386) Net increase (decrease) At the close of the reporting period, Putnam Investments, LLC owned the following shares: Value at Shares owned Percentage of ownership 10/31/11 ClassA 410,659 63.8% $4,209,255 ClassM 1,090 28.7 11,107 ClassR 1,094 17.8 11,170 ClassY 1,100 2.3 11,308 36 Note 5: Summary of derivative activity As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts $1,246 $1,246 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Equity contracts $(12,150) $(12,150) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $116 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $4,560,815 and $4,767,201, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 37 Shareholder meeting results (Unaudited) June 24, 2011 meeting A proposal to approve a new management contract providing for a change in your fund’s performance index was approved as follows: Votes for Votes against Abstentions Broker non-votes 606,080 34,620 31,737 — A proposal to approve an amendment to your fund’s fundamental investment restriction relating to the acquisition of voting securities of any issuer was approved as follows: Votes for Votes against Abstentions Broker non-votes 593,762 34,459 44,216 — All tabulations are rounded to the nearest whole number. 38 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 39 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, Putnam Retirement Income Lifestyle and money market instruments that are Funds — portfolios with managed adjusted dynamically within specified ranges allocations to stocks, bonds, and money as market conditions change. market investments to generate retirement income. Dynamic Asset Allocation Balanced Fund Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 1 Putnam Asset Allocation: Balanced Portfolio. Prior to June 16, 2011, this fund was known as Putnam RetirementReady Maturity Fund. Dynamic Asset Allocation Retirement Income Fund Lifestyle 2 Conservative Fund Retirement Income Fund Lifestyle 3 Prior to November 30, 2011, this fund was known as Prior to June 16, 2011, this fund was known as Putnam Asset Allocation: Conservative Portfolio. Putnam Income Strategies Fund. Dynamic Asset Allocation Growth Fund Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 40 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Charles B. Curtis Robert R. Leveille Putnam Investment Robert J. Darretta Vice President and Management, LLC John A. Hill Chief Compliance Officer One Post Office Square Paul L. Joskow Boston, MA 02109 Kenneth R. Leibler Mark C. Trenchard Robert E. Patterson Vice President and Investment Sub-Manager George Putnam, III BSA Compliance Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street W. Thomas Stephens Robert T. Burns London, England SW1A 1LD Vice President and Officers Chief Legal Officer Investment Sub-Advisor Robert L. Reynolds The Putnam Advisory President James P. Pappas Company, LLC Vice President One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, Judith Cohen Principal Executive Vice President, Clerk and Marketing Services Officer, Treasurer and Assistant Treasurer Putnam Retail Management Compliance Liaison One Post Office Square Michael Higgins Boston, MA 02109 Steven D. Krichmar Vice President, Senior Associate Vice President and Treasurer and Assistant Clerk Custodian Principal Financial Officer State Street Bank Nancy E. Florek and Trust Company Janet C. Smith Vice President, Assistant Clerk, Vice President, Assistant Assistant Treasurer and Legal Counsel Treasurer and Principal Proxy Manager Ropes & Gray LLP Accounting Officer Susan G. Malloy Trustees Beth S. Mazor Vice President and Jameson A. Baxter, Chair Vice President Assistant Treasurer Ravi Akhoury Barbara M. Baumann This report is for the information of shareholders of Putnam Asia Pacific Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Capital Spectrum Fund Semiannual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 19 Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnams team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancys Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * The Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. † Returns for the six-month period are not annualized, but cumulative. 4 Interview with your fund’s portfolio manager David L. Glancy The fund underperformed its blended benchmark over the past six months. What were the chief drivers of performance? Several of the fund’s largest positions did not perform well during the period under review. I attribute this underperformance to negative headlines and broad-based macroeconomic concerns, rather than issues with the fundamentals of the companies in question, which I consider strong and still supportive of my investment case. How is the fund structured to handle the risk on/risk off vacillation of the markets? The market’s flight to quality — away from stocks in general and more particularly away from stocks of leveraged companies in which the fund invests — implied strong head-winds for equity performance. Companies that performed well in this environment generally had to accomplish something quite notable, such as beating earnings estimates by substantial margins. Barring such extraordinary developments, stocks typically felt the downward pressure from macroeconomic uncertainty tied to European and U.S. debt issues and the renewed prospects for recession. Despite the recent volatility, the fund is structured to take advantage of market fluctuations. The fund has the flexibility, for example, to keep a healthy reserve of cash on the sidelines. This enables the fund to take advantage of long-term opportunities when they arise, and relieves the fund of some of the pressure of short-term declines. If the investing environment is difficult in the near term, the fund’s structure can allow me to avoid having to quickly rearrange its composition, which is a critical advantage when markets are persistently volatile. This comparison shows your fund’s performance in the context of broad market indexes for the sixmonths ended 10/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. 5 Did the cash position change during theperiod? Generally, my preference is to keep the fund’s cash weightings at roughly 15% to 20% of the fund’s portfolio for several reasons. Having cash on hand enables me to act quickly when I find investment opportunities. Cash also acts as a natural diversifier, because the fund has a relatively concentrated portfolio. Furthermore, cash had been running higher than usual through August due to additions of investor capital, but I have since deployed some of that cash into equity positions. Cash in the portfolio also serves to collateralize occasional short positions. In the wake of the market’s highly volatile performance through August, I closed out a number of the fund’s short positions — a strategy that can help the fund profit from securities that I consider to be overvalued rather than undervalued. By the end of the period, these positions amounted to approximately 1% of the portfolio. Did investing in the debt securities of leveraged companies offer any advantages during the period? The market environment was generally difficult for leveraged companies, so both equity and debt securities in this space faced the headwind of negative investor sentiment. The prices of many high-yield debt securities went lower as a result, and in selected cases in which valuations became more attractive, I added to the fund’s existing positions. Overall, the high-yield area of the fixed-income markets is attractively priced, in my view, though I continue to find equity securities relatively more attractive, particularly following the flight-to-quality and indiscriminate sell-off of stocks during theperiod. What were some of the highlights among positions that contributed to performance? Select Comfort , the custom mattress manufacturer, was the top contributor to the fund’s performance for the six-month period. The company has seen a significant pickup in demand for its specialty bedding products Allocations are represented as a percentage of portfolio market value. Data include exposure achieved through various derivative instruments, but exclude short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 and has even taken market share from more traditional mattress makers. After 2008, this company was under pressure from multiple sides. Finding itself with too many shops and depressed consumer demand, the company filed for bankruptcy. We picked the stock up during its period of distress in the belief that the company would come through its difficulties, and it has indeed shown itself to be a solid performer. Elan , a small medical company, also contributed strong results during the period, as its stock was propelled higher on rumors of a possible takeover by a larger industry player. Other positive contributors in the health-care sector were Jazz Pharmaceuticals , Cubist Pharmaceuticals , and STAAR Surgical . Jazz, which produces neurological and psychiatric drugs, rose on news of its merger with Irish drug maker Azur Pharma, as well as on the strength of its product offering, including a drug that has proved highly efficient in the treatment of narcolepsy. The narcolepsy market has remained largely untapped, and Jazz’s foray into it with a successful drug that enjoys enormous pricing power gives the company both a leg up on potential competition for market share and superb profit potential. Cubist, a mid-cap pharmaceutical company that focuses on drugs for treating infectious diseases, benefited from strong sales of its anti-bacterial drug, Cubicin. The company’s marketing partnership with Gilead Sciences, moreover, has led to strong sales of the same drug in Europe in the third calendar quarter, which helped boost the company’s stockprice. STAAR, which makes implantable contact lenses, delivered higher-than-expected earnings during the third calendar quarter. The company has had great success with its products, particularly overseas, since its This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 turnaround a couple of years ago. In addition, the company has several products in the pipeline that have generated a fair amount of interest, and this positive exposure for the company’s future innovations helped buoy its stock price. Which holdings held back performance? EchoStar , which maintains a satellite fleet for telecommunications companies and designs and manufactures set-top boxes, suffered during the market’s broad-based flight to quality during the period. Nevertheless, the investment case for this company did not change, in my view. This is an underfollowed company that represents a valuable collection of business assets, including a sizeable amount of cash that, I believe, can enable the company to evolve its capabilities and impress the market going forward. LyondellBasell Industries was the next-largest detractor from the fund’s results. This chemical and fuel products manufacturer came out of bankruptcy in 2010 and, following a top-to-bottom reorganization, was a strong performer for most of 2011. The company is a low-cost producer of ethylene, a gaseous organic compound with broad industrial applications, but it recently suffered in the wake of macroeconomic risk pointing toward the potential for lagging demand. In a market where demand for commodities comes under pressure, it is not all that surprising that a company such as LyondellBasell would endure some difficulty, but I maintained the position at the close of the period given my belief in the company’s ability to progress in its recovery. A third detractor was Plains Exploration , a small-cap oil exploration and production Allocations are represented as a percentage of portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 [E&P] company. Like many E&P companies, which are leveraged to the price of oil and the prospects for economic growth, Plains’ share price suffered in light of broad-based risk-averse trading in equities and the potential for a double-dip recession in developed markets. But as with other large positions in the portfolio, the investment thesis here is sound, I believe, and thus I maintained the fund’s exposure to the company through the end of the period. What is your outlook for equity markets and leveraged companies? The market declines of the recent period are in line with my expectations for an environment marked by macroeconomic turbulence. Looking forward, I believe we can expect continued volatility in the markets. The silver lining of this period of uncertainty is, I believe, that the fund is structured to take advantage of market fluctuations: As the securities of what I consider good investments go down in price, they can present a compelling buying opportunity for the fund. The general direction of the leveraged finance market has been upward for the better part of the past few years. In the most recent spate of volatility, however, leveraged companies have suffered. Most of the companies held in the portfolio have debt positions that cause the market to consider them more vulnerable to difficult economic conditions. However, I believe their assets; liquidity; earnings power; and longer-term, flexible debt structure give these companies the ability to outperform in the future — despite the difficult, volatile path that the markets have taken in response to negative headlines. Thank you, David, for this update on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professionalservices. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 64.36% 54.86% 61.38% 58.38% 61.36% 61.36% 62.29% 56.66% 63.39% 65.36% Annual average 22.47 19.53 21.56 20.63 21.55 21.55 21.84 20.09 22.17 22.77 1 year 15.15 8.53 14.29 9.28 14.25 13.25 14.51 10.53 14.88 15.40 6 months –6.52 –11.91 –6.87 –11.53 –6.85 –7.78 –6.79 –10.06 –6.61 –6.40 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 10/31/11 Lipper Flexible Portfolio Funds Capital Spectrum Blended Index category average* Life of fund 53.53% 33.84% Annual average 19.11 12.50 1 year 7.90 3.69 6 months –3.18 –5.80 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 10/31/11, there were 197, 178, and 133 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 10/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $24.53 $26.03 $24.45 $24.39 $24.45 $25.34 $24.51 $24.55 10/31/11 22.93 24.33 22.77 22.72 22.79 23.62 22.89 22.98 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 50.88% 42.17% 48.26% 45.26% 48.22% 48.22% 49.12% 43.94% 50.04% 51.76% Annual average 18.99 16.04 18.11 17.10 18.10 18.10 18.40 16.65 18.71 19.28 1 year 10.15 3.81 9.37 4.37 9.33 8.33 9.60 5.74 9.93 10.42 6 months –11.74 –16.83 –12.06 –16.46 –12.09 –12.97 –11.94 –15.02 –11.83 –11.65 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.38% 2.13% 2.13% 1.88% 1.63% 1.13% Annualized expense ratio for the six-month period ended 10/31/11* 1.33% 2.08% 2.08% 1.83% 1.58% 1.08% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.07% from annualizing the performance fee adjustment for the six months ended 10/31/11. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.47 $10.10 $10.10 $8.89 $7.68 $5.26 Ending value (after expenses) $934.80 $931.30 $931.50 $932.10 $933.90 $936.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.75 $10.53 $10.53 $9.27 $8.01 $5.48 Ending value (after expenses) $1,018.45 $1,014.68 $1,014.68 $1,015.94 $1,017.19 $1,019.71 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Capital Spectrum Blended Index is an unmanaged index administered by Putnam Management, 50% of which is the S&P 500 Index and 50% of which is the JPMorgan Developed High Yield Index. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in thecontext.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, 15 including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until June 2010, by which time there was a twelve month period since your fund commenced operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of 16 competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s 17 Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its internal benchmark. Putnam Capital Spectrum Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December 31, 2010, and exceeded the return of its internal benchmark over the one-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 19 The fund’s portfolio 10/31/11 (Unaudited) COMMON STOCKS (60.8%)* Shares Value Aerospace and defense (2.9%) Northrop Grumman Corp. 326,063 $18,830,138 Airlines (4.0%) United Continental Holdings, Inc. † S 1,334,100 25,774,812 Banking (2.0%) JPMorgan Chase & Co. 374,600 13,021,096 Biotechnology (6.2%) Cubist Pharmaceuticals, Inc. † 1,014,869 38,372,197 Sequenom, Inc. † S 314,509 1,563,110 Cable television (9.3%) DISH Network Corp. Class A † 2,499,554 60,414,220 Chemicals (5.3%) LyondellBasell Industries NV Class A (Netherlands) 603,711 19,837,943 OM Group, Inc. † S 139,500 4,032,945 W.R. Grace & Co. † 244,300 10,209,297 Distribution (0.2%) Rentrak Corp. † 92,500 1,263,550 Electronics (0.4%) L-3 Communications Holdings, Inc. 39,100 2,650,198 Energy (oil field) (0.1%) Stallion Oilfield Holdings, Ltd. 10,433 354,722 Entertainment (0.1%) Metro-Goldwyn-Mayer Studios, Inc. Class A (acquired 10/28/10, cost $1,026,629) ‡ 36,206 633,605 Gaming and lottery (0.4%) Isle of Capri Casinos, Inc. † 391,144 2,127,823 MTR Gaming Group, Inc. † 95,337 158,259 Health-care services (1.1%) Lincare Holdings, Inc. 292,350 6,884,843 Household furniture and appliances (2.9%) Select Comfort Corp. † 895,638 18,602,401 Manufacturing (2.0%) Parker Hannifin Corp. 159,700 13,023,535 Medical technology (2.2%) OraSure Technologies, Inc. † 970,176 9,012,935 STAAR Surgical Co. † 603,861 5,434,749 Oil and gas (4.2%) Chesapeake Energy Corp. 130,200 3,661,224 Compton Petroleum Corp. (Canada) † 11,290 72,255 20 COMMON STOCKS (60.8%)* cont. Shares Value Oil and gas cont. Plains Exploration & Production Co. † 538,400 $16,959,600 Rosetta Resources, Inc. † S 143,322 6,354,897 Pharmaceuticals (3.8%) Biospecifics Technologies Corp. † 127,031 2,159,527 Elan Corp. PLC ADR (Ireland) † 391,700 4,696,483 Jazz Pharmaceuticals, Inc. † 460,800 17,952,768 Real estate (0.8%) CreXus Investment Corp. R 423,970 4,053,153 MFA Financial, Inc. R 202,600 1,367,550 Restaurants (1.2%) AFC Enterprises † 513,622 7,041,758 Famous Dave’s of America, Inc. † 59,800 522,652 Telecommunications (10.8%) EchoStar Corp. Class A † 2,668,514 70,342,031 Trucks and parts (0.9%) Westport Innovations, Inc. (Canada) † S 189,000 5,717,250 Total common stocks (cost $376,305,053) CORPORATE BONDS AND NOTES (9.7%)* Principal amount Value Automotive (0.1%) Navistar International Corp. sr. notes 8 1/4s, 2021 $450,000 $487,125 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 200,000 279,541 Banking (0.1%) Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 $500,000 500,000 Broadcasting (—%) Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 300,000 283,500 Cable television (0.1%) CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 500,000 518,750 Mediacom LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 25,000 26,313 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 225,000 250,875 Chemicals (0.1%) INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 250,000 255,625 INEOS Group Holdings, Ltd. 144A company guaranty unsec. sub. notes 8 1/2s, 2016 (United Kingdom) 500,000 422,500 Coal (0.1%) CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 500,000 547,500 21 CORPORATE BONDS AND NOTES (9.7%)* cont. Principal amount Value Commercial and consumer services (0.4%) Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 $1,000,000 $985,000 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 2,015,000 1,309,750 Computers (0.3%) Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 2,069,500 1,759,075 Consumer services (0.1%) RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 350,000 355,250 Containers (0.2%) Berry Plastics Corp. company guaranty sr. notes 9 1/2s, 2018 1,000,000 1,010,000 Reynolds Group DL Escrew, Inc./Reynolds Group Escrew. LLC 144A company guaranty sr. notes 8 3/4s, 2016 130,000 136,663 Electric utilities (0.2%) AES Corp. (The) 144A sr. notes 7 3/8s, 2021 1,000,000 1,070,000 Electronics (0.4%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 1,000,000 1,030,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 670,000 703,500 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 700,000 757,750 Financial (0.1%) Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 500,000 505,000 Forest products and packaging (—%) NewPage Corp. company guaranty sr. notes 11 3/8s, 2014 (In default) † 270,000 201,825 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 70,000 103,404 Gaming and lottery (4.9%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 $1,070,000 806,513 FireKeepers Development Authority 144A sr. sec. notes 13 7/8s, 2015 450,000 513,000 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 37,500,000 30,093,745 ROC Finance LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,055,000 Health-care services (0.1%) Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 500,000 565,000 Homebuilding (—%) Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 265,000 238,500 Lodging/Tourism (—%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 77,000 83,353 22 CORPORATE BONDS AND NOTES (9.7%)* cont. Principal amount Value Machinery (0.2%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 $500,000 $521,250 Terex Corp. sr. unsec. sub. notes 8s, 2017 500,000 491,250 Manufacturing (0.1%) General Cable Corp. company guaranty sr. unsec. unsub. notes FRN 2.74711s, 2015 20,000 19,400 RBS Global, Inc./Rexnord Corp. company guaranty unsec. sr. notes 8 1/2s, 2018 500,000 512,500 Media (—%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 335,000 273,863 Medical technology (0.2%) Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,335,000 1,350,019 Metals (0.1%) FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 400,000 410,000 Oil and gas (0.4%) Laredo Petroleum, Inc. 144A sr. notes 9 1/2s, 2019 765,000 810,900 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 250,000 252,500 Plains Exploration & Production Co. company guaranty sr. unsec. notes 7 5/8s, 2018 500,000 535,000 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 785,000 858,594 SandRidge Energy, Inc. 144A sr. unsec. notes 9 7/8s, 2016 200,000 212,000 Power producers (0.2%) Calpine Corp. 144A sr. notes 7 1/4s, 2017 174,000 180,960 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 1,300,000 845,000 Restaurants (0.2%) DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,000,000 1,060,000 Retail (0.1%) Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,000,000 910,000 Technology services (0.4%) First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 1,052,750 1,021,168 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,000,000 950,000 First Data Corp. 144A company guaranty sr. unsec. notes 12 5/8s, 2021 960,000 907,200 Telecommunications (0.5%) EH Holding Corp. 144A sr. unsec. notes 7 5/8s, 2021 500,000 517,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 1,000,000 1,000,000 Level 3 Financing 144A company guaranty sr. unsec. notes 8 1/8s, 2019 1,000,000 990,000 23 CORPORATE BONDS AND NOTES (9.7%)* cont. Principal amount Value Telecommunications cont. NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 $335,000 $347,144 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 500,000 540,000 Telephone (0.1%) Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 500,000 518,750 Total corporate bonds and notes (cost $69,467,662) SENIOR LOANS (1.0%)* c Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B2, 3.247s, 2015 $680,000 $598,400 INEOS Group Holdings, Ltd. bank term loan FRN Ser. C2, 8.001s, 2014 247,500 253,688 INEOS U.S. Finance, LLC bank term loan FRN Ser. B2, 7.501s, 2013 247,348 253,532 Level 3 Financing, Inc. bank term loan FRN Ser. B, 11 1/2s, 2014 115,000 119,528 Lightsquared LP bank term loan FRN 12s, 2014 ‡‡ 9,138,000 5,071,590 Telecordia Technologies, Inc. bank term loan FRN 6 3/4s, 2016 324,245 321,003 Total senior loans (cost $7,733,621) PREFERRED STOCKS (0.6%)* Shares Value Ally Financial, Inc. 144A Ser. G, 7.00% cum. pfd. 1,000 $745,781 Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. † R 125,733 3,228,823 Total preferred stocks (cost $3,029,472) CONVERTIBLE PREFERRED STOCKS (0.3%)* Shares Value FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 97,508 $2,169,553 Total convertible preferred stocks (cost $1,360,496) SHORT-TERM INVESTMENTS (30.8%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 26,662,950 $26,662,950 Putnam Money Market Liquidity Fund 0.05% e 96,005,242 96,005,242 U.S. Treasury Bills with an effective yield of 0.135%, April 5, 2012 ### $6,900,000 6,895,964 U.S. Treasury Bills with an effective yield of 0.110%, October 18, 2012 ### 5,000,000 4,994,598 U.S. Treasury Bills with an effective yield of 0.095%, December 1, 2011 ### 35,000,000 34,997,170 U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 # ### 30,000,000 29,979,070 Total short-term investments (cost $199,534,994) TOTAL INVESTMENTS Total investments (cost $657,431,298) 24 Key to holding’s currency abbreviations EUR Euro USD / $ United States Dollar Key to holding’s abbreviations ADR American Depository Receipts FRN Floating Rate Notes SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $646,841,368. † Non-income-producing security. ‡ Restricted, excluding 144A securities, as to public resale. The total market value of restricted securities held at the close of the reporting period was $633,605, or 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ### This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $10,122,956 to cover certain derivatives contracts and securities sold short. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The rates shown on FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. FUTURES CONTRACTS OUTSTANDING at 10/31/11 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation U.S. Treasury Note 10 yr (Short) 39 $5,033,438 Dec-11 $13,497 Total 25 Securities sold short at 10/31/11 (Unaudited) INVESTMENT COMPANIES (0.8%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 130,300 $5,089,518 Total securities sold short (proceeds $4,950,510) Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $34,080,185 $— $— Capital goods 37,570,923 — — Communication services 130,756,251 — — Consumer cyclicals 20,888,483 633,605 — Consumer staples 8,827,960 — — Energy 27,047,976 354,722 — Financials 18,441,799 — — Health care 86,076,612 — — Technology 2,650,198 — — Transportation 25,774,812 — — Total common stocks — Convertible preferred stocks — 2,169,553 — Corporate bonds and notes — 62,889,055 — Preferred stocks 3,228,823 745,781 — Senior loans — 6,617,741 — Short-term investments 96,005,242 103,529,752 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $13,497 $— $— Securities sold short (5,089,518) — — Totals by level $— $— The accompanying notes are an integral part of these financial statements. 26 Statement of assets and liabilities 10/31/11 (Unaudited) ASSETS Investment in securities, at value, including $25,322,688 of securities on loan (Note 1): Unaffiliated issuers (identified cost $534,763,106) $545,621,281 Affiliated issuers (identified cost $122,668,192) (Notes 1 and 6) 122,668,192 Cash 45,581 Dividends, interest and other receivables 2,013,724 Receivable for shares of the fund sold 6,088,238 Receivable for investments sold 711,628 Receivable for short sales margin (Note 1) 79,483 Collateral on short sales (Note 1) 5,212,000 Total assets LIABILITIES Payable for variation margin (Note 1) 37,781 Payable for investments purchased 1,310,943 Payable for shares of the fund repurchased 1,597,360 Payable for compensation of Manager (Note 2) 397,484 Payable for investor servicing fees (Note 2) 96,718 Payable for custodian fees (Note 2) 4,864 Payable for Trustee compensation and expenses (Note 2) 6,073 Payable for administrative services (Note 2) 2,210 Payable for distribution fees (Note 2) 123,531 Payable for short sales loan financing (Note 1) 127,694 Interest payable for short sales (Note 1) 27,637 Securities sold short, at value (proceeds receivable $4,950,510) (Note 1) 5,089,518 Collateral on securities loaned, at value (Note 1) 26,662,950 Other accrued expenses 113,996 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $620,319,520 Undistributed net investment income (Note 1) 692,386 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 15,096,796 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 10,732,666 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 27 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($261,233,879 divided by 11,394,076 shares) $22.93 Offering price per class A share (100/94.25 of $22.93)* $24.33 Net asset value and offering price per class B share ($5,689,764 divided by 249,906 shares)** $22.77 Net asset value and offering price per class C share ($82,571,083 divided by 3,634,820 shares)** $22.72 Net asset value and redemption price per class M share ($1,467,557 divided by 64,383 shares) $22.79 Offering price per class M share (100/96.50 of $22.79)* $23.62 Net asset value, offering price and redemption price per class R share ($342,065 divided by 14,947 shares) $22.89 Net asset value, offering price and redemption price per class Y share ($295,537,020 divided by 12,861,999 shares) $22.98 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 28 Statement of operations Six months ended 10/31/11 (Unaudited) INVESTMENT INCOME Interest (including interest income of $21,978 from investments in affiliated issuers) (Note 6) $2,654,554 Dividends (net of foreign tax of $27,195) 1,324,228 Securities lending (Note 1) 66,226 Total investment income EXPENSES Compensation of Manager (Note 2) 2,215,550 Investor servicing fees (Note 2) 525,904 Custodian fees (Note 2) 7,734 Trustee compensation and expenses (Note 2) 15,246 Administrative services (Note 2) 7,244 Dividend expense for short sales (Note 1) 35,320 Interest expense for short sales (Note 1) 33,923 Distribution fees — Class A (Note 2) 262,691 Distribution fees — Class B (Note 2) 23,122 Distribution fees — Class C (Note 2) 359,668 Distribution fees — Class M (Note 2) 5,236 Distribution fees — Class R (Note 2) 698 Other 158,011 Total expenses Expense reduction (Note 2) (725) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 10,238,548 Net realized loss on short sales (Notes 1 and 3) (277,360) Net realized loss on futures contracts (Note 1) (346,226) Net realized loss on foreign currency transactions (Note 1) (196) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (249) Net unrealized depreciation of investments, futures contracts and short sales during the period (53,295,028) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 29 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 10/31/11* Year ended 4/30/11 Operations: Net investment income $395,386 $198,412 Net realized gain on investments and foreign currency transactions 9,614,766 10,240,959 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (53,295,277) 48,626,191 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (1,419,267) Class B — (21,840) Class C — (335,793) Class M — (14,335) Class R — (1,222) Class Y — (2,384,628) Net realized short-term gain on investments Class A — (407,291) Class B — (9,080) Class C — (147,847) Class M — (5,521) Class R — (298) Class Y — (617,007) From net realized long-term gain on investments Class A — (403,869) Class B — (9,003) Class C — (146,605) Class M — (5,474) Class R — (296) Class Y — (611,823) Redemption fees (Note 1) 43,492 18,754 Increase from capital share transactions (Note 4) 244,610,082 265,327,993 Total increase in net assets NET ASSETS Beginning of period 445,472,919 127,601,809 End of period (including undistributed net investment income of $692,386 and $297,000, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 30 This page left blank intentionally. 31 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average netassets, Ratio Net asset Net realized Ratio excluding of net investment value, and unrealized Total from From From Total return Net assets, of expenses dividend and income (loss) beginning Net investment gain (loss) investment net investment net realized gain Total Redemption Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income on investments distributions fees b end of period value (%) c (in thousands) netassets (%) d,e (%) d netassets (%) turnover (%) Class A October 31, 2011** .02 (1.62) — (6.52) * .67 * .66 * .07 * 40 * April 30, 2011 .01 4.76 (.41) (.24) — 1.37 1.35 .07 117 April 30, 2010† .49 5.69 (.28) (.49) — 41.85 * 1.42 * f 1.40 * f 2.70 * f 84 * Class B October 31, 2011** (.07) (1.61) — (6.87) * 1.05 * 1.04 * (.30) * 40 * April 30, 2011 (.14) 4.75 (.28) (.24) — 2.12 2.10 (.67) 117 April 30, 2010† .39 5.64 (.18) (.49) — 40.81 * 2.13 * f 2.11 * f 2.16 * f 84 * Class C October 31, 2011** (.07) (1.60) — (6.85) * 1.05 * 1.04 * (.31) * 40 * April 30, 2011 (.15) 4.74 (.28) (.24) — 2.12 2.10 (.70) 117 April 30, 2010† .32 5.71 (.22) (.49) — 40.79 * 2.13 * f 2.11 * f 1.72 * f 84 * Class M October 31, 2011** (.05) (1.61) — (6.79) * .92 * .91 * (.20) * 40 * April 30, 2011 (.08) 4.74 (.33) (.24) — 1.87 1.85 (.36) 117 April 30, 2010† .35 5.73 (.23) (.49) — 41.13 * 1.89 * f 1.87 * f 1.88 * f 84 * Class R October 31, 2011** (.01) (1.61) — (6.61) * .80 * .79 * (.05) * 40 * April 30, 2011 (.05) 4.77 (.37) (.24) — 1.62 1.60 (.25) 117 April 30, 2010† .45 5.67 (.23) (.49) — 41.46 * 14 1.65 * f 1.63 * f 2.57 * f 84 * Class Y October 31, 2011** .04 (1.61) — (6.40) * .55 * .54 * .18 * 40 * April 30, 2011 .07 4.76 (.46) (.24) — 1.12 1.10 .32 117 April 30, 2010† .49 5.73 (.31) (.49) — 42.16 * 1.18 * f 1.16 * f 2.61 * f 84 * * Not annualized. ** Unaudited. † For the period May 18, 2009 (commencement of operations) to April 30, 2010. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and/or brokerage/service arrangements (Note 2). e Includes dividend and interest expense in connection with securities sold short, which amounted to the following amounts as a percentage of average net assets (Note 1): Percentage of average net assets October 31, 2011 0.01% April 30, 2011 0.02 April 30, 2010 0.02 f Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amount: Percentage of average net assets April 30, 2010 0.29% The accompanying notes are an integral part of these financial statements. 32 33 Notes to financial statements 10/31/11 (Unaudited) Note 1: Significant accounting policies Putnam Capital Spectrum Fund (the fund) is a non-diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek total return by investing in a portfolio mainly consisting of equity and fixed-income securities, including floating and fixed rate bank loans and both growth and value stocks, of leveraged small and midsize U.S.–based companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. These companies employ significant leverage in their capital structure through borrowing from banks or other lenders or through issuing fixed-income, convertible or preferred equity securities, and their fixed-income securities are often rated below-investment-grade (sometimes referred to as “junk bonds”). The fund may also invest in fixed-income securities of other issuers, in companies of any size and in companies that are not leveraged. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed-income investments. The fund may also engage in short sales of securities. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 30 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through October 31, 2011. A) Security valuation Investments (including securities sold short, if any) for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. 34 Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 35 E) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. F) Futures contracts The fund uses futures contracts to hedge interest rate risk and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 40 on futures contracts for the reporting period. G) Short sale of securities The fund may engage in short sales of securities to realize appreciation when a security that the fund does not own declines in value. A short sale is a transaction in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the borrow and thus the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold short increases between the short sale and when the fund closes out the short sale, the fund will incur a loss, which is theoretically unlimited. The fund will realize a gain, which is limited to the price at which the fund sold the security short, if the security declines in value between those dates. Dividends on securities sold short are recorded as dividend expense in the Statement of operations. While the short position is open, the fund will post cash or liquid assets at least equal in value to the market value of the securities sold short. The fund will also post collateral representing an additional 2%–5% of the market value of the securities sold short. This additional collateral will be in the form of a loan from the custodian. All collateral is marked-to-market daily. The fund may also be required to pledge on the books of the fund additional assets for the benefit of the security and cash lender. The fund is subject to risk of loss if the lender of the security were to fail to perform its obligations under the contract. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Short positions, if any, are reported at value and listed after the fund’s portfolio. 36 H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool,LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $25,322,688 and the fund received cash collateral of $26,662,950. I) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. J) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior periods remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $657,431,298, resulting in gross unrealized appreciation and depreciation of $52,090,276 and $41,232,101, respectively, or net unrealized appreciation of $10,858,175. L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. M) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of 37 most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.880% of the first $5 billion, 0.830% of the next $5 billion, 0.780% of the next $10 billion, 0.730% of the next $10 billion, 0.680% of the next $50 billion, 0.660% of the next $50 billion, 0.650% of the next $100 billion, 0.645% of any excess thereafter. Commencing with the fund’s thirteenth whole calendar month of operation (June 2010), the applicable base fee was increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of a 50/50 blend (balanced daily) of the S&P 500 Index and JPMorgan Developed High Yield Index over the performance period. The maximum annualized performance adjustment rate is +/– 0.32%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.37% of the fund’s average net assets before an increase of $186,128 (0.03% of the fund’s average net assets) based on performance. Putnam Management had agreed to limit its compensation (and, to the extent necessary, bear other expenses) through August 30, 2011, to the extent that expenses of the fund (exclusive of brokerage commissions, interest, taxes, extraordinary expenses, expense offset and brokerage/service arrangements and payments under the fund’s investment management and distribution plans) would exceed an annual rate of 0.45% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at 38 the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $725 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $436, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $154,323 and $1,377 from the sale of classA and classM shares, respectively, and received $2,246 and $7,873 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $350,745,466 and $167,899,121, respectively. These figures include the cost of purchases to cover securities sold short and proceeds from sales of securities sold short of $11,534,348 and $13,097,484, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 39 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 10/31/11 Year ended 4/30/11 ClassA Shares Amount Shares Amount Shares sold 7,502,663 $174,801,932 5,545,391 $121,921,067 Shares issued in connection with reinvestment of distributions — — 89,812 1,908,300 7,502,663 174,801,932 5,635,203 123,829,367 Shares repurchased (2,718,755) (60,257,756) (894,290) (18,268,824) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassB Shares Amount Shares Amount Shares sold 150,970 $3,561,760 104,578 $2,281,490 Shares issued in connection with reinvestment of distributions — — 1,720 36,355 150,970 3,561,760 106,298 2,317,845 Shares repurchased (36,758) (817,446) (16,326) (342,056) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassC Shares Amount Shares Amount Shares sold 1,718,150 $40,808,011 1,786,347 $38,659,167 Shares issued in connection with reinvestment of distributions — — 22,080 468,195 1,718,150 40,808,011 1,808,427 39,127,362 Shares repurchased (323,554) (7,173,742) (133,890) (2,829,609) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassM Shares Amount Shares Amount Shares sold 15,218 $359,165 60,162 $1,247,777 Shares issued in connection with reinvestment of distributions — — 1,204 25,221 15,218 359,165 61,366 1,272,998 Shares repurchased (4,320) (102,637) (22,630) (491,319) Net increase Six months ended 10/31/11 Year ended 4/30/11 ClassR Shares Amount Shares Amount Shares sold 11,032 $262,546 5,114 $108,934 Shares issued in connection with reinvestment of distributions — — 85 1,816 11,032 262,546 5,199 110,750 Shares repurchased (1,959) (44,707) (33) (757) Net increase 40 Six months ended 10/31/11 Year ended 4/30/11 ClassY Shares Amount Shares Amount Shares sold 7,309,802 $172,568,240 8,653,922 $186,731,033 Shares issued in connection with reinvestment of distributions — — 149,275 3,174,195 7,309,802 172,568,240 8,803,197 189,905,228 Shares repurchased (3,569,870) (79,355,284) (3,437,744) (69,302,992) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares Percentage of owned ownership Value Class M 712 1.11% $16,226 Class R 714 4.78 16,343 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Receivables, Net assets — Unrealized Interest rate appreciation/ contracts (depreciation) $13,497* Payables $— Total $— * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Equity contracts $64,641 $64,641 Interest rate contracts (410,867) $(410,867) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Futures Total Interest rate contracts $44,320 $44,320 Total 41 Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $21,978 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $307,894,880 and $315,371,799, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 42 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 43 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 44 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Investment Sub-Advisor Judith Cohen The Putnam Advisory Jonathan S. Horwitz Vice President, Clerk and Company, LLC Executive Vice President, Assistant Treasurer One Post Office Square Principal Executive Boston, MA 02109 Officer, Treasurer and Michael Higgins Compliance Liaison Vice President, Senior Associate Marketing Services Treasurer and Assistant Clerk Putnam Retail Management Steven D. Krichmar One Post Office Square Vice President and Nancy E. Florek Boston, MA 02109 Principal Financial Officer Vice President, Assistant Clerk, Assistant Treasurer and Custodian Janet C. Smith Proxy Manager State Street Bank Vice President, Assistant and Trust Company Treasurer and Principal Susan G. Malloy Accounting Officer Vice President and Legal Counsel Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Vice President Trustees Jameson A. Baxter, Chair Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Capital Spectrum Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: December 29, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: December 29, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 — October 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Equity Spectrum Fund Semiannual report 10 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 19 Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Our focus on leveraged companies and the fund’s “non-diversified” status can increase the fund’s vulnerability to these factors. Our use of short selling may increase these risks. Message from the Trustees Dear Fellow Shareholder: As we move toward the end of 2011, we have seen markets experience heightened levels of volatility because of global economic uncertainty. Following a solid October rebound, U.S. markets are holding on to modest gains. Volatility will likely remain a dominant characteristic of the markets as the U.S. economy continues to battle high unemployment and a weak housing market, and Europe seeks a lasting resolution to its debt woes. While volatility is unsettling, long-term investors should understand that it has also created opportunities for active managers. Putnam’s team of investment professionals is working to identify attractive investments while also guarding against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio manager David L. Glancy The fund performed in line with its benchmark over the past six months. What were the chief drivers of performance? Several of the fund’s largest positions did not perform well during the period under review. I attribute this underperformance to negative headlines and broad-based macroeconomic concerns, rather than issues with the fundamentals of the companies in question, which I consider strong and still supportive of my investment case. How is the fund structured to handle the risk on/risk off vacillation of the markets? The market’s flight to quality — away from stocks in general and, more particularly, away from stocks of leveraged companies in which the fund invests — implied strong headwinds for equity performance. Companies that performed well in this environment generally had to accomplish something quite notable, such as beating earnings estimates by substantial margins. Barring such extraordinary developments, stocks typically felt the downward pressure from macroeconomic uncertainty tied to European and U.S. debt issues and the renewed prospects for recession. Despite the recent volatility, the fund is structured to take advantage of market fluctuations. The fund has the flexibility, for example, to keep a healthy reserve of cash on the sidelines. This enables the fund to take advantage of long-term opportunities when they arise, and relieves the fund of some of the pressure of short-term declines. If the investing environment is difficult in the near term, the fund’s structure can allow me to avoid having to quickly rearrange its composition, which is a critical advantage when markets are persistently volatile. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 10/31/11. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. 5 Did the cash position change during the period? Generally, my preference is to keep the fund’s cash weightings at roughly 15% to 20% of the portfolio for several reasons. Having cash on hand enables me to act quickly when I find investment opportunities. Cash also acts as a natural diversifier, because the fund has a relatively concentrated portfolio. Furthermore, cash had been running higher than usual through August due to additions of investor capital, but I have since deployed some of that cash into equity positions. Cash in the portfolio also serves to collateralize occasional short positions. In the wake of the market’s highly volatile performance through August, I closed out most of the fund’s short positions — a strategy that can help the fund profit from securities that I consider to be overvalued rather than undervalued. By the end of the period, these positions amounted to approximately 1% of the portfolio. What were some of the highlights among stocks that contributed to performance? Select Comfort , the custom mattress manufacturer, was the top contributor to the fund’s performance for the six-month period. The company has seen a significant pickup in demand for its specialty bedding products and has even taken market share from more traditional mattress makers. After 2008, this company was under pressure from multiple sides. Finding itself with too many shops and depressed consumer demand, the company filed for bankruptcy. We picked the stock up during its period of distress in the belief that the company would come through its difficulties, and it has indeed shown itself to be a solid performer. Elan , a small biotechnology company, also contributed strong results during the period, as its stock was propelled higher on rumors of a possible takeover by a larger industry player. Other positive contributors in the health-care sector — specifically, in pharmaceuticals — were Jazz Pharmaceuticals and Cubist Pharmaceuticals . Jazz, which produces Allocations are represented as a percentage of portfolio market value. Data include exposure achieved through various derivative instruments, but exclude short-term investments held as collateral for loaned securities and collateral received on certain derivative instruments, if any. These percentages may differ from allocations shown later in this report. Holdings and allocations may vary over time. 6 neurological and psychiatric drugs, rose on news of its merger with Irish drug maker Azur Pharma, as well as on the strength of its product offering, including a drug that has proved highly efficient in the treatment of narcolepsy. The narcolepsy market has remained largely untapped, and Jazz’s foray into it with a successful drug that enjoys enormous pricing power gives the company both a leg up on potential competition for market share and superb profit potential. Cubist, a mid-cap pharmaceutical company that focuses on drugs for treating infectious diseases, benefited from strong sales of its anti-bacterial drug, Cubicin. The company’s marketing partnership with Gilead Sciences, moreover, has led to strong sales of the same drug in Europe in the third calendar quarter, which helped boost the company’s stock price. Which holdings held back performance? EchoStar , which maintains a satellite fleet for telecommunications companies and designs and manufactures set-top boxes, suffered during the market’s broad-based flight to quality during the period. Nevertheless, the investment case for this company did not change, in my view. This is an underfollowed company that represents a valuable collection of business assets, including a sizeable amount of cash that, I believe, can enable the company to evolve its capabilities and impress the market going forward. LyondellBasell Industries was the next-largest detractor from the fund’s results. This chemical and fuel products manufacturer came out of bankruptcy in 2010 and, following a top-to-bottom reorganization, was a strong performer for most of 2011. The company is a low-cost producer of ethylene, a gaseous organic compound with broad industrial applications, but it recently suffered in the wake of macroeconomic risk This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 10/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 pointing toward the potential for lagging demand. In a market where demand for commodities has come under pressure, it is not all that surprising that a company such as LyondellBasell would endure some difficulty, but I maintained the position at the close of the period given my belief in the company’s ability to progress in its recovery. Polycom , a video-conferencing equipment manufacturer, had good sales momentum and profitability, but narrowly missed a recent earnings estimate, and the company’s share price was consequently punished by the market. I believe, however, that the company is in the second phase of its growth relative to its product cycle. Over time, I expect more businesses will recognize the cost-saving applications of the products and technological capabilities of a company like Polycom, and thus I maintained the fund’s position at the close of the period. What is your outlook for equity markets and leveraged companies? The market declines of the recent period are in line with my expectations for an environment marked by macroeconomic turbulence. Looking forward, I believe we can expect continued volatility in the markets. The silver lining of this period of uncertainty is, I believe, that the fund is structured to take advantage of market fluctuations: As the stocks of what I consider good investments go down in price, they can present a compelling buying opportunity for the fund. The general direction of the leveraged finance market has been upward for the better part of the past few years. In the most recent spate of volatility, however, leveraged companies have suffered. Most of the companies held in the portfolio have debt positions that cause the market to consider them more vulnerable to difficult economic conditions. However, I believe their assets, liquidity, earnings power, and longer-term, flexible debt structure give these companies the ability to outperform in the future — despite the difficult, volatile path that the markets have taken in response to negative headlines. Thank you, David. Allocations are represented as a percentage of the fund’s portfolio market value. Excludes short-term investments held as collateral for loaned securities. Holdings and allocations may vary over time. 8 The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager David L. Glancy has an M.B.A. from Goizueta Business School at Emory University and a B.A. from Tulane University. He joined Putnam in 2009 and has been in the investment industry since 1987. IN THE NEWS The U.S. unemployment picture, dim for many months, showed a glimmer of hope in October. The Labor Department reported that the private sector added 104,000 jobs, which was offset by the reduction of 24,000 government positions for a net increase of 80,000 jobs. The nation’s unemployment rate fell to 9%, the lowest since April. The U.S. economy has regained 2.3 million of the nearly 8.8 million jobs lost during the Great Recession. Employment gains in the private sector were achieved across a number of industries, including health care, manufacturing, mining, and professional services. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 76.75% 66.54% 73.61% 70.61% 73.62% 73.62% 74.64% 68.57% 75.74% 77.89% Annual average 26.15 23.13 25.23 24.35 25.24 25.24 25.54 23.74 25.86 26.48 1 year 14.77 8.19 13.99 8.99 13.95 12.95 14.26 10.24 14.53 15.09 6 months –6.91 –12.26 –7.21 –11.85 –7.22 –8.14 –7.11 –10.37 –7.00 –6.77 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Comparative index returns For periods ended 10/31/11 Lipper Mid-Cap Core Funds S&P 500 Index category average* Life of fund 44.79% 52.39% Annual average 16.30 18.67 1 year 8.09 5.87 6 months –7.11 –12.51 Index and Lipper results should be compared to fund performance at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 10/31/11, there were 328, 314, and 294 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the six-month period ended 10/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 4/30/11 $27.37 $29.04 $27.03 $27.02 $27.16 $28.15 $27.28 $27.48 10/31/11 25.48 27.03 25.08 25.07 25.23 26.15 25.37 25.62 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) (5/18/09) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 62.46% 53.07% 59.63% 56.63% 59.70% 59.70% 60.58% 55.00% 61.54% 63.45% Annual average 22.77 19.72 21.86 20.89 21.88 21.88 22.17 20.35 22.47 23.08 1 year 10.02 3.68 9.25 4.25 9.25 8.25 9.50 5.69 9.81 10.32 6 months –11.36 –16.45 –11.68 –16.10 –11.65 –12.53 –11.52 –14.61 –11.43 –11.20 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 4/30/11 1.58% 2.33% 2.33% 2.08% 1.83% 1.33% Annualized expense ratio for the six-month period ended 10/31/11* 1.56% 2.31% 2.31% 2.06% 1.81% 1.31% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes an increase of 0.15% from annualizing the performance fee adjustment for the six months ended 10/31/11. 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2011, to October 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.57 $11.19 $11.19 $9.99 $8.78 $6.36 Ending value (after expenses) $930.90 $927.90 $927.80 $928.90 $930.00 $932.30 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2011, use the following calculation method. To find the value of your investment on May 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.91 $11.69 $11.69 $10.43 $9.17 $6.65 Ending value (after expenses) $1,017.29 $1,013.52 $1,013.52 $1,014.78 $1,016.04 $1,018.55 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U. S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2011, Putnam employees had approximately $325,000,000 and the Trustees had approximately $71,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing 15 management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until June 2010, by which time your fund had twelve months of operations based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, both of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s 16 percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 4th quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of 17 the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its internal benchmark. Putnam Equity Spectrum Fund’s class A shares’ return net of fees and expenses was positive over the one-year period ended December 31, 2010, and exceeded the return of its internal benchmark over the one-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 19 The fund’s portfolio 10/31/11 (Unaudited) COMMON STOCKS (79.4%)* Shares Value Aerospace and defense (4.2%) L-3 Communications Holdings, Inc. 37,000 $2,507,860 Northrop Grumman Corp. 191,437 11,055,487 Airlines (5.5%) United Continental Holdings, Inc. † S 928,600 17,940,552 Biotechnology (7.5%) Biospecifics Technologies Corp. † 143,852 2,445,484 Cubist Pharmaceuticals, Inc. † S 575,731 21,768,389 Chemicals (6.8%) LyondellBasell Industries NV Class A (Netherlands) 381,200 12,526,232 OM Group, Inc. † S 83,300 2,408,203 W.R. Grace & Co. † 169,000 7,062,510 Communications equipment (13.9%) EchoStar Corp. Class A † 1,517,164 39,992,443 Polycom, Inc. † 313,800 5,187,114 Diversified financial services (2.2%) JPMorgan Chase & Co. 202,100 7,024,996 Health-care equipment and supplies (3.0%) OraSure Technologies, Inc. † 560,630 5,208,253 STAAR Surgical Co. † 490,934 4,418,406 Health-care providers and services (1.6%) Lincare Holdings, Inc. 223,600 5,265,780 Hotels, restaurants, and leisure (3.4%) AFC Enterprises † 396,905 5,441,568 Famous Dave’s of America, Inc. † 132,200 1,155,428 Isle of Capri Casinos, Inc. † 289,838 1,576,719 Lakes Entertainment, Inc. † 422,923 888,138 MTR Gaming Group, Inc. † 1,165,790 1,935,211 Life sciences tools and services (1.7%) Sequenom, Inc. † S 1,135,709 5,644,474 Machinery (3.7%) Parker Hannifin Corp. 95,100 7,755,405 Terex Corp. † 57,900 963,456 Westport Innovations, Inc. (Canada) † S 114,000 3,448,500 Media (12.4%) DISH Network Corp. Class A † 1,627,932 39,347,116 Rentrak Corp. † 71,500 976,690 20 COMMON STOCKS (79.4%)* cont. Shares Value Oil, gas, and consumable fuels (5.5%) Chesapeake Energy Corp. 110,500 $3,107,260 Plains Exploration & Production Co. † 319,300 10,057,948 Rosetta Resources, Inc. † S 108,502 4,810,979 Pharmaceuticals (4.4%) Elan Corp. PLC ADR (Ireland) † 313,000 3,752,870 Jazz Pharmaceuticals, Inc. † 269,400 10,495,824 Specialty retail (3.6%) Select Comfort Corp. † S 560,744 11,646,653 Total common stocks (cost $244,475,292) PREFERRED STOCKS (0.3%)* Shares Value Strategic Hotels & Resorts Ser. A, $2.13 cum. pfd. † R 33,185 $852,191 Total preferred stocks (cost $797,767) SHORT-TERM INVESTMENTS (25.8%)* Principal amount/shares Value U.S. Treasury Bills with effective yields ranging from 0.119% to 0.151%, May 3, 2012 ### $20,000,000 $19,986,047 U.S. Treasury Bills with an effective yield of 0.135%, April 5, 2012 ### 9,640,000 9,634,361 U.S. Treasury Bills with an effective yield of 0.095%, December 1, 2011 ### 15,000,000 14,998,788 Putnam Cash Collateral Pool, LLC 0.18% d 20,481,400 20,481,400 Putnam Money Market Liquidity Fund 0.05% e 18,741,830 18,741,830 Total short-term investments (cost $83,842,426) TOTAL INVESTMENTS Total investments (cost $329,115,485) Key to holding’s abbreviations ADR American Depository Receipts SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through October 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $324,581,263. † Non-income-producing security. ### This security, in part or in entirety, was segregated for securities sold short at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. 21 At the close of the reporting period, the fund maintained liquid assets totaling $3,038,868 to cover securities sold short. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Securities sold short at 10/31/11 INVESTMENT COMPANIES (0.9%)* Shares Value Consumer Discretionary Select Sector SPDR Fund 77,800 $3,038,868 Total securities sold short (proceeds $2,955,869) Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $62,967,523 $— $— Energy 17,976,187 — — Financials 7,024,996 — — Health care 58,999,480 — — Industrials 43,671,260 — — Information technology 45,179,557 — — Materials 21,996,945 — — Total common stocks — — Preferred stocks 852,191 — — Short-term investments 18,741,830 65,100,596 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Securities sold short $(3,038,868) $— $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 22 Statement of assets and liabilities 10/31/11 (Unaudited) ASSETS Investment in securities, at value, including $19,362,899 of securities on loan (Note 1): Unaffiliated issuers (identified cost $289,892,255) $303,287,335 Affiliated issuers (identified cost $39,223,230) (Notes 1 and 6) 39,223,230 Cash 24,119 Interest and other receivables 3,354 Receivable for shares of the fund sold 4,038,674 Receivable for investments sold 1,184,668 Receivable for short sales margin (Note 1) 47,458 Collateral on short sales (Note 1) 3,112,000 Total assets LIABILITIES Payable for investments purchased 1,129,460 Payable for shares of the fund repurchased 1,131,232 Payable for compensation of Manager (Note 2) 239,395 Payable for investor servicing fees (Note 2) 93,909 Payable for custodian fees (Note 2) 4,007 Payable for Trustee compensation and expenses (Note 2) 4,058 Payable for administrative services (Note 2) 1,183 Payable for distribution fees (Note 2) 51,441 Payable for short sales loan financing (Note 1) 76,244 Interest payable for short sales (Note 1) 24,562 Securities sold short, at value (proceeds receivable $2,955,869) (Note 1) 3,038,868 Collateral on securities loaned, at value (Note 1) 20,481,400 Other accrued expenses 63,816 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $299,248,654 Accumulated net investment loss (Note 1) (1,678,748) Accumulated net realized gain on investments and foreign currency transactions (Note 1) 13,699,276 Net unrealized appreciation of investments 13,312,081 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 23 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($145,422,738 divided by 5,706,539 shares) $25.48 Offering price per class A share (100/94.25 of $25.48)* $27.03 Net asset value and offering price per class B share ($4,570,014 divided by 182,241 shares)** $25.08 Net asset value and offering price per class C share ($23,080,215 divided by 920,675 shares)** $25.07 Net asset value and redemption price per class M share ($671,150 divided by 26,605 shares) $25.23 Offering price per class M share (100/96.50 of $25.23)* $26.15 Net asset value, offering price and redemption price per class R share ($285,376 divided by 11,250 shares) $25.37 Net asset value, offering price and redemption price per class Y share ($150,551,770 divided by 5,876,692 shares) $25.62 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 24 Statement of operations Six months ended 10/31/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $17,154) $588,314 Interest (including interest income of $9,533 from investments in affiliated issuers) (Note 6) 33,068 Securities lending (Note 1) 36,579 Total investment income EXPENSES Compensation of Manager (Note 2) 1,373,333 Investor servicing fees (Note 2) 517,978 Custodian fees (Note 2) 6,677 Trustee compensation and expenses (Note 2) 8,898 Administrative services (Note 2) 3,921 Dividend expense for short sales (Note 1) 21,510 Interest expense for short sales (Note 1) 28,422 Distribution fees — Class A (Note 2) 168,249 Distribution fees — Class B (Note 2) 22,242 Distribution fees — Class C (Note 2) 101,533 Distribution fees — Class M (Note 2) 2,250 Distribution fees — Class R (Note 2) 684 Other 81,104 Total expenses Expense reduction (Note 2) (92) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 7,334,423 Net realized gain on futures contracts (Note 1) 38,616 Net realized gain on foreign currency transactions (Note 1) 4 Net realized loss on short sales (Note 1) (150,592) Net unrealized depreciation of investments and short sales during the period (32,113,893) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 25 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended Year ended 10/31/11* 4/30/10 Operations: Net investment loss $(1,678,748) $(1,800,121) Net realized gain on investments and foreign currency transactions 7,222,451 8,600,206 Net unrealized appreciation (depreciation) of investments (32,113,893) 37,207,119 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net realized short-term gain on investments Class A — (350,115) Class B — (11,413) Class C — (49,040) Class M — (1,651) Class R — (1,035) Class Y — (407,051) From net realized long-term gain on investments Class A — (130,912) Class B — (4,267) Class C — (18,337) Class M — (617) Class R — (387) Class Y — (152,203) Redemption fees (Note 1) 42,607 25,436 Increase from capital share transactions (Note 4) 87,692,488 163,239,903 Total increase in net assets NET ASSETS Beginning of period 263,416,358 57,270,843 End of period (including accumulated net investment loss of $1,678,748 and $—, respectively) *
